Citation Nr: 1612220	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  08-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic bronchitis,
chronic obstructive pulmonary disease (COPD), and the residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The appellant is the widow of a Veteran who had active military service from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied service connection for a lung disability, to include chronic bronchitis, COPD, and the residuals of pneumonia.  

This case was most recently before the Board in November 2014, when it was remanded to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  

The development sought in the November 2014 remand is complete, and the issue is ready for adjudication.


FINDING OF FACT

A lung disorder is not related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard November 2006 and August 2009 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  

These matters were most recently before the Board in November 2014, when the case was remanded to the VA RO in Waco, Texas (via the Appeals Management Center (AMC), in Washington, D.C.) for the purpose of requesting an addendum opinion from the VA examiner who provided a medical opinion in May 2014.  

In March 2015, the VA examiner provided a thorough and complete medical opinion which addressed the questions posed by the November 2014 remand.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The March 2015 report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Significantly, in previous remands, the Board has found prior examinations inadequate.  Accordingly, the findings from those examinations will only be discussed as pertaining to the Veteran's own statements during his hearing and the diagnoses provided at the time of examination.

Thus, VA's duty to assist has been met.

II.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

VA presumes that veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background 

The Veteran's induction report of medical examination reports normal chest and lungs.  The Veteran is shown to have reported treatment for respiratory illness in his September 1965 medical history.  Service treatment records reveal that the Veteran had a pleuritic type pain and was hospitalized three days thereafter for acute bronchitis in May 1966.  The Veteran's August 1967 report of medical examination for the purpose of separation from service demonstrated a normal examination of the lungs and chest.  In his August 1967 report of medical history, the Veteran stated that he did not have shortness of breath, pain or pressure in the chest or a chronic cough.  It was noted that the Veteran had received treatment for pneumonia in 1964, prior to service.

An October 2003 private treatment from Ward Memorial Hospital noted a significant past medical history of chronic smoking.  Private treatment notes from Dr. K.D. noted in September 2005 that the Veteran was a chronic smoker, that he had COPD and dyspnea.  A December 2005 treatment record noted that the Veteran smoked a pack of cigarettes a day over the past twelve to thirteen years and less prior but smoked for about thirty-five years and that he worked in oil fields for about thirty-five years.  

A diagnosis of probable COPD was provided following a June 2006 visit to the emergency room for shortness of breath.  An October 2006 treatment record from the VA medical center noted that the Veteran smoked 15 cigarettes per day.  

In a December 2006 statement, the Veteran reported that he experienced a dry hacking cough while serving as a medical research subject at Natick Army Labs in Massachusetts.  He stated that his condition had deteriorated gradually over the years.  

The Veteran was afforded a VA examination in January 2007; however the claims file was not available to the examiner.  The Veteran reported that since service he has had episodes of pneumonia two times per year and now has chronic bronchitis.  A diagnosis of chronic bronchitis was provided.  In a March 2008 addendum to the January 2007 VA examination report, following review of the claims file, the examiner described the Veteran's report that he was a test subject while stationed at Natick Army Labs in Massachusetts.  The examiner noted that, if exposure to noxious fumes was a part or side effect of the research, then perhaps one could support early damage to the lungs and link the Veteran's service to his present COPD.  This, however, was described as pure speculation, since the nature of the research was not documented, and none of the notes related the Veteran's symptoms to chemical exposure.  The examiner reported a history of tobacco abuse for 39 pack years.  As to whether current chronic bronchitis could be related to acute bronchitis in service, the examiner stated that he could not resolve this without resort to mere speculation.

In a February 2008 statement in support of the Veteran's claim, the appellant explained that she had known the Veteran since 1964.  She stated that during their almost forty years of marriage he had frequent respiratory illnesses.  She stated that the last ten years had been especially difficult as he suffered from chronic fatigue, shortness of breath, and sleep problems which caused him to move into a separate bedroom. 

In an October 2010 statement, the Veteran reported that he was exposed to unknown substances but had no definite proof, but stated that he was in a group medical study/experiment at the U.S. Army Labs in Natick, Massachusetts.  He stated that whether by design or coincidence all members assigned to the group were minorities.  He explained that he was sealed in a cold chamber and did not know if they received oxygen or a chemical in the electric fans.  He stated that tests were conducted, and he recalled experiencing respiratory distress which at the time he blamed on the cold environment.  He stated that his COPD symptoms continued since then.  

The claims file contains a May 2014 opinion from an Appeals Management Center (AMC) physician, who found that it was at least as likely as not that: 1) the Veteran's respiratory conditions were attributable to 35 years of smoking, and civilian occupation exposure to gas fumes and particles; 2) the in-service respiratory conditions were acute and transient and resolved with conservative treatment; and 3) the long history of tobacco abuse and occupational exposures played a causal role in the Veteran's acquired respiratory condition, to include chronic bronchitis.  As noted in the November 2014 remand, however, this opinion was found to be inadequate, insofar as the physician phrased the alternative theories of causation as "at least as likely as not," and is of minimal probative value.

The Veteran's claims file was submitted to a VA examiner for an etiology opinion in March 2015.  As pertaining to the issue of whether the Veteran had a respiratory disorder at the time of his enlistment, the examiner stated that it was at least as likely as not that the Veteran's pre-service symptoms demonstrated an isolated case of an upper respiratory infection without radiologic evidence of pulmonary infiltrates that was acute, self-limited and resolved with antibiotic therapy.  

The examiner continued that it was less likely than not that there were residuals of pleurisy or an upper respiratory disorder or condition at the time of the Veteran's discharge.  

In so finding, the examiner noted the lack of radiological changes and/or limitations in pulmonary function in the lung tissue which would support chronic lung disease, and the resolution of clinical symptoms with antibiotics.  The examiner noted that the active duty records were also negative for medically-based, clinical evidence to support residuals of pneumonia that would cause a decrease in tissue elasticity and gas exchange consistent with emphysema and/or COPD.  

The examiner cited the American Lung Association's determinations that smoking is the primary risk factor for COPD.  The examiner explained that other risk factors of COPD include exposure to air pollution, secondhand smoke and occupational dusts and chemicals, heredity, a history of childhood respiratory infections, and socioeconomic status.  The examiner explained that there was no medical evidence to support diagnoses of active duty clinical symptoms consistent with decreased pulmonary functions seen in emphysema or COPD.  The examiner cited January 2007 chest films which found mild to moderate COPD noting that at the time of diagnosis, the Veteran had smoked for over 35 years.  The examiner also noted that the Veteran worked in the oil fields for more than 30 years.  

The examiner concluded that it was at least as likely as not that the Veteran's claimed respiratory conditions, to include emphysema and COPD, were caused by, aggravated by, and related to and nexus of his 35 years of smoking and civilian occupational exposure to gas fumes and particles.

In summary, the examiner concluded, it was less likely than not those residuals of any pre and/or active duty upper respiratory event contributed to his later diagnoses of emphysema and/or COPD because of the lack of active duty medically-based, clinical evidence to support radiological changes and/or limitations in the pulmonary function in the lung tissue.  In contrast, the examiner stated, current medical literature strongly indicated that it was as least as likely as not that the Veteran's claimed respiratory conditions were caused by, aggravated by, related to and nexus of his 35 years of smoking and civilian occupational exposure to gas fumes and particles.

The examiner explained that she was in full agreement with the March 2008 examiner, in his indication that if exposure to noxious fumes was a part of (or aside effect of) the research then perhaps one could support early damage to the lungs and link the veteran's service to his present COPD, but that it was speculation since the nature of the research was not documented, and treatment notes do not relate the Veteran's symptoms to chemical exposure.

Analysis

Initially, the Veteran is presumed to have been in sound condition at the time of discharge.  Notably, a respiratory disorder prior to service is not "noted" at the time of enlistment.  While the Veteran is shown to have reported respiratory illness at the time of his September 1965 report of medical history, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting respiratory disordered was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Moreover, the findings of the March 2015 VA examination demonstrate that it was not likely that the Veteran had residual symptoms from a prior respiratory disorder at the time of enlistment.  The evidentiary requirements to rebut the presumption of soundness have not been met.  

Turning to the issue of service connection on a direct basis, as stated above, service connection is established where there is a present disability, an in-service incurrence of or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  The evidence of record plainly shows multiple diagnoses for respiratory disorders during the appeal period.  Thus, the first element of service connection is met.  

In order, then, to establish service connection, the evidence must be in equipoise as to whether there was an in-service incurrence of the disability and a nexus between service and the Veteran's lung disorder during the period on appeal.  In determining whether this is shown, the Board looks to the evidence in favor of the claim, consisting here of the Veteran's and the appellant's lay contentions and considers it in light of the evidence against the claim, the medical evidence of record.

Initially, the Board notes the late Veteran's and appellant's contentions that his respiratory disorder was related to his military service.  While both the Veteran and the appellant are competent to note their observations of the Veteran's respiratory symptoms, neither the Veteran nor his widow is shown to have the medical expertise required to ascertain whether respiratory symptoms shown during service or soon thereafter can be attributed to the later post-service diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).  

Further, while the Board is cognizant of the late Veteran's contentions that he participated in experiments conducted in Natick, Massachusetts, the service treatment records are devoid of reference to any such event and the Veteran makes no mention of respiratory symptoms or the occurrence of such claimed experiments at the time of his discharge.  In fact, the Veteran was shown to report no breathing symptoms and was found to have a normal chest examination at the time of his separation from service.  The Board attaches greater probative weight to the assertions made by the Veteran during service than in conjunction with his claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Turning to the medical evidence of record, the Board finds that the competent medical evidence weighs against a finding that a respiratory disorder is related to the Veteran's service.

First, the Board finds that the preponderance of the evidence does not demonstrate a chronic in-service disorder.  As noted by the March 2015 VA examiner, the evidence demonstrates that the Veteran's in-service respiratory symptoms were acute and resolved by the time of discharge.  Moreover, acute bronchitis cannot be demonstrated as a chronic disability based on continuous symptoms, as they are not diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See also 38 C.F.R. § 3.384 .

Of note, the Veteran's private medical evidence indicates a relationship between the Veteran's smoking and work history and his respiratory disorders.  Further, the March 2015 examiner states that it is as least as likely as not that the Veteran's smoking and post-service exposure to chemicals while working in oil fields led to his respiratory disabilities.  Additionally the March 2015 VA examiner determined that the Veteran's respiratory disorder was less likely than not related to service as his in-service symptoms had resolved and had no residuals by the time of the Veteran's discharge and they were unrelated to later respiratory disorders.  Thus, neither an in-service incurrence of a chronic disorder nor a nexus between the Veteran's service and his respiratory disorder is shown by the medical evidence of record.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's respiratory disorder claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lung disorder, to include chronic bronchitis,
chronic obstructive pulmonary disease (COPD), and the residuals of pneumonia is denied.  


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


